Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims 1-20 on the merits in response to the application filed on 5/14/2016.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The following is the Examiner’s statement for allowance:
Application is allowable per the PTAB decision mailed 12/23/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render independent claims 1, 10 and 19 of the invention anticipated or obvious.
None of the cited prior art, singularly or in combination, teach or fairly suggest the combination of, in the art of Li, Bowles, Morris and Walker.
a dispensing unit to dispense a product or sample upon receipt of a product dispending signal; and a processing unit for generating a product dispending signal only if: 1. the identification element determines that the customer's facial characteristics are different from the facial characteristics of all of the customers who have had their image captured over the prior predetermined period of time; and 2. if the facial analysis unit detects the selected facial expression in the image of the customer's face captured by the camera.
Notice of New Cited Art
 Newly cited art, Yokouchi, installs application based on the physical location of a mobile device held by a user.  On Pg. 4 of Yokouchi, “LCD generally displays various information from providers, sponsor’s advertisement, news and regional information. But the screen turns to the menu of items of the vending machine, when a guest stands in front of the machine. He chooses his favorite commodity among displayed items, and puts e-money card onto a card reader, finally the item of his choice comes out from the vending machine. Plus, built in camera system identifies customer's age and male or female. The data are used as marketing data of commodities. This camera may be used as a security monitor as well. In addition, if the machine furnish voice recognition feature, it will be easier machine to use for people.  The image of the vending machine will massively change if this type of vending machine appears on the market.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESIREE WALTON/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624